On rehearing.

Ellison, P. J.
— We still adhere to the opinion filed in this cause at the first hearing. It is not a question of whether it was a pecuniary loss to May street property-owners. That one should be compelled to do labor for another, or expend money for the benefit of another, is an invasion of common right, and this, regardless of whether the labor or the outlay had harmed him. This is so self-evident as not to need illustration.
The judgment is affirmed.
Hall, J., concurs.
Since the cause was originally decided, Ramsay, J., has become a member of this court and sat at the rehearing ; he dissents in a separate opinion.